Title: From John Adams to Alexander Bryan Johnson, 14 December 1822
From: Adams, John
To: Johnson, Alexander Bryan


				
					Dear Sir
					Quincy December 14th. 1822
				
				I have received your favor of the 7th. instant. If I agree with you that human knowledge ceases, where Metaphysics commence I must acknowledge that I am indebted to Metaphysics for the knowledge of this Truth after reading Lock and Malbranche Clark & Leibnitz Berckley & Hume, Condilac & Baxter Stuart & Brown have produced a pretty clear conviction of it—Your propensity to writing perhaps prevents you from having as many Writs as you wish—I am pretty well informed that you have Business as a Lawyer and might have more, if you were more easily and constantly to be found; There is hardly a Poet to be found, on record who has not been made a Poet by Grief mortification poverty & hunger and I never knew a lawyer who became eminent in his Profession without the stimulus of want You are too happy to be a Laborious Lawyer with a lovely Wife and fine Children, Venerable Parents, and an Independent fortune? what motive can you have to be a drudging pack horse as I have been, and as your Uncle J. Q. A. has been, and is still?If my life and writings should ever be worth enquiring for, I know not what way any one can take to persue the investigations; I have distroyed no papers but anonymous letters and letters from Mad-Men. I shall leave them all my papers entire, I hope  but the huge mass of them will present such a bundle of weakness and error & petulance that I shudder at the thought of them. but I have one consolation that they will present no crimes, more than the Emperor Napoleon says he committedLove to all the family, we are all well / as is Excepting the incureable distemper / of old age, your affectionate / Grand Father
				
					John Adams
				
				
			